                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA KRUGER,                                      )
 #K50216,                                            )
                                                     )
                         Plaintiff,                  )
                                                     )
 vs.                                                 )   Case No. 19-cv-00268-NJR
                                                     )
 JOHN R. BALDWIN,                                    )
 KIMBERLY BUTLER,                                    )
 JACQUELINE LASHBROOK,                               )
 STEVEN KEIM,                                        )
 ELDON KENNELL,                                      )
 SHERRY BENTON,                                      )
 HUTCHINSON,                                         )
 HOWARD HARNER,                                      )
 JOHN DOE #4,                                        )
 JOHN DOE #5,                                        )
 JOHN DOE #6,                                        )
 JOHN DOE #7,                                        )
 JOHN DOE #8,                                        )
 JOHN DOE #9,                                        )
 JOHN DOE #10, and                                   )
 JOHN DOE #11,                                       )
                                                     )
                         Defendants.                 )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Joshua Kruger, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Pontiac Correctional Center (“Pontiac”), brings this civil rights action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights, as well as violations of

the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. (“RLUIPA”).

while at Menard Correctional Center (“Menard”) and Pontiac relating to his ability to practice his

religion, Asatru-Odinism. He seeks monetary damages and injunctive relief.



                                                 1
         This case was severed from Kruger v. Lashbrook, 18-cv-512-NJR, and consists of Counts

10-12 of the Amended Complaint filed in that case. (Doc. 2). These severed Counts are now before

the Court for preliminary review pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court

is required to screen prisoner complaints to filter out non-meritorious claims. See 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations of the pro se complaint are to be liberally construed. Rodriquez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                        THE COMPLAINT

         Plaintiff has been confined by the IDOC since 2003. In 2009, he formally changed his

religious designation from Christian to Asatru-Odinism. (Doc. 2, p. 8). In November 2013, he was

transferred to Pontiac and requested runestones (used in devotional activities) and religious feast

trays from Kennell, the Chaplain at Pontiac. Id., pp. 6, 8-9. Kennell forwarded the request to Keim,

Chief Chaplain at IDOC. Id. Kennell told Plaintiff in 2015 that runestones were not allowed under

IDOC policy and that he would have to file a lawsuit to get that changed. Id., p. 9. He was later

refused permission to wear his religious medallion. Id., p. 12. Plaintiff alleges that Baldwin

(Director of IDOC), Keim, Hutchinson, Butler, Lashbrook, and John Does #4-11 (members of the

Religious Practice Advisory Board) implemented policies, practices and procedures burdening his

religious practice, including prohibiting prisoners from having runestones or runic flashcards,

having monthly feast trays and from wearing religious medallions while at Menard. Id., pp. 9, 15,

20-21.




                                                 2
         Plaintiff filed an emergency grievance in November 2016 about lack of response from

Keim or John Does #4-11. Hutchinson denied emergency status and told him to pursue it through

normal channels. Id., p. 15. 1

         Plaintiff wrote Harner, the Chaplain at Menard, regarding his religious requests with no

result. Id., p. 18. Plaintiff wrote Lashbrook about the issues; she forwarded the inquiry to Harner.

Id. Harner’s response was that runes are not allowed in IDOC. Id. Plaintiff also wrote an omnibus

grievance to Benton regarding his struggles to have his religious needs accommodated and the

failure of the Religious Advisory Practice Board (John Does #4-11) to respond to his requests and

grievances. Id., p. 19. Benton refused to review this grievance. Id.

                                                   DISCUSSION

         Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the claims in this case into the following Counts:

         Count 1:          First Amendment claim against Baldwin, Butler, Lashbrook,
                           Keim, Kennell, Harner, and John Does # 4-11 for refusing to
                           allow Plaintiff to fully practice his Asatru-Odinist faith by
                           prohibiting him from possessing runestones or runic flashcards,
                           disallowing congregate worship, and denying religious feast
                           trays;

         Count 2:          RLUIPA claim against Baldwin, Butler, Lashbrook, Keim,
                           Kennell, Harner, and John Does # 4-11 for refusing to allow
                           Plaintiff to fully practice his Asatru-Odinist faith by prohibiting
                           him from possessing runestones or runic flashcards, disallowing
                           congregate worship, and denying religious feast trays;

         Count 3:          First Amendment and RLUIPA claim against Baldwin, Butler,
                           Hutchinson, and Lashbrook for enacting, adopting, and/or
                           enforcing. a policy and practice of refusing all Asatru-Odinist


1
  Defendant Hutchinson was named as a party to this case in the order severing it from 3:18-cv-512-NJR but was not
added as a party in the Case Management/Electronic Case Filing (“CM/ECF”) system when this action was created.
Similarly, Defendant Sherry Benton was omitted from this severed case, although Plaintiff names her in his claims
for violation of due process for failure to respond to his grievances over religious matters. The Court addresses this
situation below.

                                                          3
                             prisoners the right to wear their religious medallions while at
                             Menard; and

           Count 4:          Fourteenth Amendment due process claim against Baldwin,
                             Keim, Benton, and John Does #4-11 for denying him due process
                             and retaliating against him by refusing to answer his grievances
                             and letters complaining about religious discrimination.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under the Twombly 2 pleading standard.

                                                  Counts 1 and 2

           An inmate is entitled to practice his religion “insofar as doing so does not unduly burden

the administration of the prison.” Hunafa v. Murphy, 907 F.2d 46, 47 (7th Cir.1990). A rule

impinging on a prisoner’s First Amendment right to freedom of religion “is valid if it is reasonably

related to legitimate penological interests.” Turner v. Safley, 482 U.S.78, 89 (1987). RLUIPA goes

further and provides that “[n]o government shall impose a substantial burden on the religious

exercise of a person residing in or confined to an institution, . . . even if the burden results from a

rule of general applicability, unless the government demonstrates that imposition of the burden on

that person (1) is in furtherance of a compelling governmental interest; and (2) is the least

restrictive means of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a).

           Plaintiff has adequately stated claims that his free exercise of religion was substantially

burdened by IDOC and prison policies which prohibited possession of runestones or runic

flashcards and denied group worship and meals appropriate to his religious needs. As such, he has

stated claims under both Section 1983 and RLUIPA.



2
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                            4
       That said, Count 2 does not survive as to all defendants. Under RLUIPA, relief is limited

to injunctive or declaratory relief, see Sossamon v. Texas, 563 U.S. 277, 287 (2011); Vinning–El

v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). The proper parties in a claim for injunctive relief are

the supervisory government officials responsible for ensuring that the injunctive relief is carried

out. Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Thus, the only proper defendants

with regard to Plaintiff’s RLUIPA claims are IDOC Director Baldwin, Chief Chaplain Keim, and

current Pontiac Warden Teri Kennedy (who will be added as a defendant in Count 2). Defendants

Butler, Lashbrook, Kennell, Harner, and John Does #4-11 are dismissed without prejudice from

Count 2 because they have no power to enforce injunctive relief.

                                             Count 3

       Plaintiff states a valid claim regarding the refusal to allow Plaintiff and his fellow Asatru-

Odinists to wear religious medallions while at Menard. While the RLUIPA claim for injunctive or

declaratory relief may be moot now that he has been transferred back to Pontiac, that is not a

determination which the Court can make on the facts as pled. In any event, the RLUIPA portion

of the claim survives only as to Baldwin and is dismissed without prejudice as to Butler,

Lashbrook, and Hutchinson, as the latter are unable to provide injunctive relief.

                                             Count 4

       Alleged mishandling of grievances “by persons who otherwise did not cause or participate

in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011).

See also Grieveson v. Anderson, 538 F.3d 763, 772 n.3 (7th Cir. 2008); George v. Smith, 507 F.3d

605, 609 (7th Cir. 2007); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). Any failure to

investigate Plaintiff’s grievances or respond thereto will not support an independent constitutional

claim. “[A] state’s inmate grievance procedures do not give rise to a liberty interest protected by



                                                 5
the Due Process Clause.” Antonelli, 81 F.3d at 1430. The Constitution requires no procedure at all,

and the failure of state prison officials to follow their own grievance procedures does not, of itself,

violate the Constitution. Maust v. Headley, 959 F.2d 644, 648 (7th Cir. 1992); Shango v. Jurich,

681 F.2d 1091, 1100-01 (7th Cir. 1982). While Plaintiff may be frustrated by the lack of what he

considers an adequate response to his requests and grievances, that is not independently actionable.

Count 4 is therefore dismissed without prejudice.

                                         UNKNOWN PARTIES

        Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of the unknown defendants, John Does #4-11. See Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 832 (7th Cir. 2009). In this case, Director Baldwin is already named in his official

capacity and shall respond to discovery aimed at identifying these unknown defendants. Guidelines

for discovery will be set in a separate order. Once the names of the unknown defendants are

discovered, Plaintiff shall file a motion to substitute the newly identified defendants in place of the

generic designations in the case caption and throughout the Complaint.

                                             DISPOSITION

        IT IS ORDERED that Counts 1, 2, and 3 of the Complaint survive screening. Count 2 is

DISMISSED without prejudice as to Butler, Lashbrook, Kennell, Harner, and John Does #4-11.

Count 4 is DISMISSED without prejudice in its entirety.

        The Clerk of the Court is DIRECTED to ADD Defendants Hutchinson and Benton to the

CM/ECF system for this case. The Clerk is FURTHER DIRECTED to then terminate Benton

from this case. The Clerk is FURTHER DIRECTED to ADD the WARDEN OF PONTIAC,

TERI KENNEDY (official capacity only) as a defendant for purposes of implementing any

injunctive relief that is ordered in this case.



                                                  6
       IT IS ORDERED that the Clerk of Court shall prepare for Baldwin, Butler, Hutchinson,

Lashbrook, Keim, Kennell, Harner, and Kennedy: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint (Doc. 2), and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if a Defendant can no longer be found at the work address provided

by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work address, or,

if not known, his or her last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.




                                                 7
       IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, whether or not his in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 20, 2019

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                8
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 9
